     Michael Chastaine SBN 121209
1    The Chastaine Law Office
     2377 Gold Meadow Way
2    Gold River, CA 95670
     (916)932-7150
3    Mike@Chastainelaw.net
4    Attorney for Defendant
     Jose Romero Heredia
5
6
                                IN THE UNITED STATES DISTRICT COURT
7
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9
      UNITED STATES OF AMERICA,                    Case № 2:18-CR-38 TLN
10
                          Plaintiff,              STIPULATION AND ORDER
11                                                TO CONTINUE STATUS CONFERENCE
              v.
12
      DAISY GONZALEZ and                          DATE: November 15, 2018
13                                                TIME:  9:00 a.m.
      JOSE ROMERO HEREDIA,                        JUDGE: Hon. Troy L. Nunley.
14
                           Defendants.
15
16
17          IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States

18   Attorney, through Justin Lee, Assistant United States Attorney, attorney for Plaintiff, and Toni
     White, attorney for defendant Daisey Gonzalez, and Michael Chastaine, attorney for defendant
19
     Jose Romero Heredia that the status conference scheduled for November 15, 2018, be continued
20
     to January 24, 2018, at 9:30 a.m.
21
            The reasons for this continuance are to allow defense counsel additional time to review
22
     discovery with the defendants, to continue investigating the facts of the case, and to negotiate a
23
     resolution to this matter.
24
25
26
27
28
      Stipulation and Order                         -1-
      to Continue Status Conference
1           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
2    excluded of this order’s date through and including January 24, 2019; pursuant to 18 U.S.C. §3161
3    (h)(7)(A)and (B)(iv)[reasonable time to prepare] and General Order 479, Local Code T4 based
4    upon continuity of counsel and defense preparation.
5           Counsel and the defendant also agree that the ends of justice served by the Court granting
6    this continuance outweigh the best interests of the public and the defendant in a speedy trial.
7    DATED: November 12, 2018                      Respectfully submitted,
8
                                                   /s/ Toni White
9                                                  TONI WHITE
                                                   Attorney for Daisey Gonzalez
10
     DATED: November 12, 2018                      /s/ Michael Chastaine
11                                                 MICHAEL CHASTAINE
12                                                 Attorney for Jose Romero Heredia

13
14   DATED: November 12, 2018                      MCGREGOR W. SCOTT
                                                   United States Attorney
15
16                                                 /s/Justin Lee
                                                   JUSTIN LEE
17                                                 Assistant United States Attorney
                                                   Attorney for Plaintiff
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order                          -2-
      to Continue Status Conference
1                                                ORDER
2           IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8           The Court orders the time from the date the parties stipulated, up to and including
9    January 24, 2019, shall be excluded from computation of time within which the trial of this case
10   must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A)
11   and(B)(iv) [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It
12   is further ordered the November 15, 2018 status conference shall be continued until January 24,
13   2019 at 9:30 a.m.
14   DATED: November 13, 2018
15
16
                                                              Troy L. Nunley
17                                                            United States District Judge
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and Order                           -3-
      to Continue Status Conference
